ORDER
PER CURIAM.
Appellant, Paula Johnson, appeals from the decision of the Labor and Industrial Relations Commission affirming the decision of the Appeal’s Tribunal, denying her unemployment insurance, entered in favor of respondent, DaimlerChrysler. We affirm.
We have reviewed the briefs of the parties, transcript, and record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).